     Case 2:15-cv-00924-WKW-SRW Document 91 Filed 06/21/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

KYRA ROBINSON,                           )
                                         )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )      Civil No.: 2:15-cv-924-WKW-SRW
                                         )
TRAMENE MAYE, et al                      )      UNOPPOSED MOTION
                                         )
      Defendants.                        )

                    JOINT MOTION TO CONTINUE DEADLINES

      COME NOW, all parties to the above-styled cause, by and through undersigned

counsel of record, and respectfully request the Court to extend all deadlines as currently

set forth in the Uniform Scheduling Order [Doc. 62]. In support thereof, the parties

state as follows:

      1.     There are currently three motions pending before this Court, a Motion

             to Dismiss filed by Defendants Vaughn and Maye [Docs. 79 and 80],

             a subsequent Motion to Stay Discovery also filed by Defendants

             Vaughn and Maye [Doc. 88], and a Joint Motion for Hearing on the

             Motion to Stay and for General Discovery Conference [Doc. 90].

      2.     Despite multiple email exchanges and a phone conference among

             counsel for all parties, the parties have been unable to agree on going

             forward with party depositions given the pending motions currently
     Case 2:15-cv-00924-WKW-SRW Document 91 Filed 06/21/21 Page 2 of 4




             before the Court.

      3.     The parties agree that given their inability to agree on party

             depositions, extending all deadlines in the Uniform Scheduling Order,

             including the trial date, is warranted.

       WHEREFORE, the foregoing premises considered, the parties respectfully

request the Court to extend all deadlines set forth in the Uniform Scheduling Order

by a period of six months so that the parties may receive guidance from the Court on

moving forward with party depositions.

      Respectfully submitted, this the 21st day of June, 2021.

                                                               /s/Abbey Clarkson
                                                        Abbey Clarkson (MAS038)



THE CLARKSON FIRM
202 Alabama Avenue
PO Box 681643
Fort Payne, AL 35967
(256) 638.3323

                                                            /s/Gregory F. Yaghmai
                                                       Gregory Yaghmai (YAG001)

YAGHMAI LAW, LLC
2081 Columbiana Rd.
Birmingham, AL 35216
(205) 440-1465

Attorneys for Plaintiff

                                                                  /s/John W. Marsh

                                           2
     Case 2:15-cv-00924-WKW-SRW Document 91 Filed 06/21/21 Page 3 of 4




                                                        John W. Marsh (MAR173)

BALL, BALL, MATTHEWS & NOVAK, P.A.
P.O. Box 2148
Montgomery, Al 36102-2148
(334) 387-7680

Attorney for Defendants Tramene Maye and Rafiq Vaughn

                                                               /s/Dana Bolden Hill
                                                                  Dana Bolden Hill


HILL, HILL, CARTER, FRANCO, COLE & BLACK, P.C.
31 Inverness Center Parkway; Suite 120
Birmingham, AL 35242
(205) 271-1780

Attorney for Defendant Montgomery Board of Education

                          CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of the foregoing document upon the
following counsel of record via CM/ECF electronic transmission and/or by placing
same in the U.S. Mail, postage prepaid on June 21, 2021.

John W. Marsh
Ball, Ball, Matthews & Novak, P.A.
P.O. Box 2148
Montgomery, Al 36102-2148

Gregory F. Yaghmai, Esq.
Yaghmai Law, LLC
2081 Columbiana Road
Birmingham, AL 35216

Dana Hill, Esq.
Hill, Hill, Carter, Franco, Cole & Black
P.O. Box 116



                                           3
    Case 2:15-cv-00924-WKW-SRW Document 91 Filed 06/21/21 Page 4 of 4




Montgomery, AL 36101-0116



                                        /s/ Abbey Clarkson
                                        OF COUNSEL




                                    4
